DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 11/10/2021.  Claims 1-23 are pending in this application.  Claims 1, 10, 14, 21, and 23 were amended. Claims 1, 14, 21 and 23 are independent claims.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings received on 05/28/2020 have been accepted by the examiner.



Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed on 05/28/2020.  The information disclosed therein was considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al. (US. 2014/0032949), hereinafter “KIM”.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

    PNG
    media_image1.png
    294
    562
    media_image1.png
    Greyscale

Regarding claim 14, KIM discloses a storage device comprising: a memory device including a memory cell that stores data and configured to perform an operation on the memory cell (see Figs. 17 and 18); and 
a memory controller (Fig. 1: control unit 120) configured to control a length of a first period (Fig. 5: t1-t11) during which the operation is performed and a length of a second period (Fig. 5: 0-t1) during which a temperature measurement operation of measuring an internal temperature of the memory device is performed (see Fig. 5) base on internal temperature of the memory device [the length of time intervals (t1 to 12, t2 to t3, and t3-t4 are depended on different internal temperatures as shows in Fig. 5].
Regarding claim 15, KIM further discloses wherein the memory device comprises a temperature measurer (Fig. 1: temperature sensor 110) configured to perform the temperature measurement operation in a short mode or a long mode (see MARKUP above), wherein each of the short mode and the long mode includes the first period and the second period, and wherein the length of the second period in the short mode is shorter than the length of the second period in the long mode (see MARKUP above).
Regarding claim 16, KIM further discloses wherein the operation includes at least one of a program operation, a read operation, and an erase operation (para 0034).
Regarding claim 17, KIM further discloses wherein the operation includes at least one of an input/output operation of the data and a refresh operation (see para. 0079).
Regarding claim 18, KIM further discloses wherein the temperature measurer performs the measurement in the short mode when a temperature code generated as a see MARKUP of Fig. 5 and related text).
Regarding claim 19, KIM further discloses wherein the temperature code includes a value corresponding to the internal temperature (see paras 0074-0075).
Regarding claim 20, KIM further discloses wherein the temperature measurer performs the temperature measurement operation in the short mode at a temperature lower than a temperature at which the temperature measurer performs the temperature measurement operation in the long mode (see MARKUP of Fig. 5 above).
Regarding claim 23, Fig. 5 of Kim discloses an operating method of a memory system including a controller and a memory device, the operating method comprising: 
providing, by the memory device, the controller [120 in Fig. 1] with information of a current temperature of the memory device [measured by temperature sensor 110];
determining, by the controller, a precision or a resolution for sensing a subsequent temperature of the memory device based on the current temperature [as shows in Fig. 4A, the resolution of sensing (number of times to measure temperature) is depended on the internal temperature]; and 
controlling, by the controller, the memory device to sense the subsequent temperature of the memory device [step S110 in Fig. 4A] during a required time corresponding to the precision or resolution [during the temperature controlling loop in Fig. 4A].

Allowable Subject Matter
Claims 1-13 and 21-22 are allowed.

Regarding claims 1-13, the prior art does not teach or suggest either alone or in combination a semiconductor system comprising: a controller configured to control, based on the temperature code, the semiconductor device to set a temperature measurement mode among at least two temperature measurement modes having different required times each for measuring the internal temperature and to measure the internal temperature in the set temperature measurement mode and in combination with other limitations.
Regarding claims 22-23, the prior art does not teach or suggest either alone or in combination a memory device comprising: a pulse counter configured to evaluate the pulse and output pulse information corresponding thereto; a temperature code generator configured to generate a temperature code corresponding to the pulse information; and a mode register indicating an operation mode of the temperature sensor, wherein the operation mode includes a short mode in which an operation time of the pulse counter is relatively short and a long mode in which the operation time of the pulse counter is relatively long, and wherein the pulse counter counts the at least one pulse or measures a width of the pulse and in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 14-20 and 23 have been considered but are moot because the new ground of rejection using the same reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ANTHAN TRAN/Primary Examiner, Art Unit 2825